department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc tege eoeg et1 kaorsini wta-n-120972-00 uilc internal_revenue_service national_office field_service_advice memorandum for elizabeth henn deputy area_counsel baltimore cc tege nema bal from will e mcleod assistant chief employment_tax branch cc tege eoeg et1 subject employment_tax of residence employees this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-120972-00 legend x y country a regulations program date individual issue sec_1 whether the personal cook an united_states citizen who executed an employment contract with x in country a for domestic services and is paid with funds of y is the employee of x or y if x is the employer of the personal cook whether x is required to withhold and pay taxes under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa conclusion sec_1 the personal cook who is hired to perform domestic services for x is the common_law_employee of x for the period of time that x meets the definition of american_employer under sec_3121 and sec_3306 x is liable for fica and futa taxes respectively facts x an employee of y in country a is given an allowance to hire personal household employees for x’s residence in country a x has a personal cook who is a u s citizen wta-n-120972-00 the regulations provide that under the program funds may be paid directly to the service provider or reimbursed to the individual designated to receive program funds for residence expenses such as domestic staff we assume that x in country a is a program-designated individual and the expense for the cook is payable from program funds the regulations state that domestic servants who work as domestic staff for y employees assigned overseas are not y employees they are employees of the individual in whose home they work the regulations also state that the lack of direct employee employer relationship with y should be clearly understood by all administrative staff members who deal with the domestic staff both when they enter on duty and periodically during their employment the regulations explicitly state that it is the responsibility of the individuals to provide comparable wages fringe_benefits terms of employment and working conditions for domestic staff in accordance with local custom it is also our understanding that y’s policy is that y personnel such as x should treat their domestic staff fairly and provide them the benefits such as social_security and health insurance that are afforded other u s citizens in the course of employment law and analysi sec_1 is the cook an employee of x or y an employee for purposes of fica and futa taxes is any individual who is an employee under the common_law rules applicable in determining the employer- employee relationship as provided in sec_3121 and sec_3306 respectively under the common_law principles an employer-employee relationship is established by the existence of control by one party over the other the cook is hired to provide domestic services for x we assume the cook is working only for x and not for other persons or residences the fact that x has discretion over hiring the individual and that x directs the daily activities of the cook are indicative of employer-employee relationship for example x has control_over what the cook serves as well as when and how it is served despite the fact that the cook may have some discretion as to the preparation of meals x controls the cook’s activity domestic servants like the cook are employees of x rather than y not because of the regulations but because of the common_law rules applicable to employer- employee relationships see nationwide mutual insurance co v darden u s wta-n-120972-00 even if y pays the cook directly x remains the common_law employer while y is considered a sec_3401 employer if x is the employer is x liable for fica and futa remuneration for services performed outside the united_states is not subject_to fica and futa unless the services are performed as an employee for an american_employer see sec_3121 c consequently x’s liability for fica and futa is contingent upon whether or not x qualifies as an american_employer under the respective code sections under sec_3121 and sec_3306 the term american_employer includes an individual who is a resident_of_the_united_states there is no specific definition of resident for this purpose however regulations under sec_7701 provide that unless the context indicates otherwise the sec_7701 regulations apply for purposes of determining whether an united_states citizen is also a resident_of_the_united_states sec_301 b - a an individual is a resident_of_the_united_states if the requirements of the substantial_presence_test are satisfied sec_7701 sec_301_7701_b_-1 the requirements of the substantial_presence_test are satisfied if i the individual is present in the united_states on days during the current calendar_year and ii the sum of the number of days on which the individual was present in the united_states during the current calendar_year and the two preceding calendar years when multiplied by the applicable multiplier equals or exceed sec_183 days sec_7701 sec_301_7701_b_-1 the applicable multiplier for the current calendar_year i sec_1 and the applicable multipliers for the first and second preceding calendar years are and respectively sec_7701 sec_301_7701_b_-1 even if an individual satisfies the substantial_presence_test for a calendar_year the individual will not be treated as an united_states_resident if the individual satisfies the closer_connection_exception the closer_connection_exception is satisfied if i the individual is present in the united_states on fewer than days during the calendar_year and ii the individual establishes that the individual has a tax_home in a foreign_country and a closer connection to such foreign_country than to the united_states sec_7701 sec_301_7701_b_-2 and for this purpose the term tax_home has the same meaning that it has for purposes of sec_162 relating to travel_expenses while away from home wta-n-120972-00 sec_301_7701_b_-2 thus the individual’s tax_home is considered to be located at the individual’s regular or principal if more than one regular place of business id an individual generally has a closer connection during the current_year to a single foreign_country in which the individual maintains a tax_home than to the united_states sec_301_7701_b_-2 an individual who claims the closer_connection_exception must file a fully completed form_8840 to explain the basis of the claim sec_301_7701_b_-8 and -8 b i it is possible x might satisfy the substantial_presence_test for one or more calendar years if x is physically present in the united_states for a sufficient number of days however we think it is likely that even if x satisfies the substantial_presence_test for a particular calendar_year i x would have been present in the united_states on fewer than days during that calendar_year and ii x would have a tax_home in country a and a closer connection to country a than to the united_states because x’s regular or principal_place_of_business would be in country a therefore we think it is likely the closer_connection_exception would apply and x would not be a resident_of_the_united_states or an american_employer provided x files a fully completed form_8840 in our view the years when x is most susceptible to being treated as an american_employer are the first and last years of x’s tour of duty when the x might be physically present in the united_states before the tour of duty commences or after the tour of duty concludes the residency termination_date for an individual who meets the substantial_presence_test is the last day during the calendar_year on which the individual is physically present in the united_states if the individual establishes that for the remainder of the calendar_year the individual’s tax_home was in a foreign_country and he or she maintained a closer connection to that foreign_country than to the united_states sec_301_7701_b_-4 thus during the first calendar_year of x’s tour of duty in country a it is likely x would cease to be a resident_of_the_united_states on the last day x is physically present in the united_states if x is not a resident_of_the_united_states for the remainder of the calendar_year x also will not be an american_employer for the remainder of the calendar_year the residency_starting_date for an individual meeting the substantial_presence_test for the current calendar_year is the first day during such calendar_year on which the individual is physically present in the united_states_code sec_7701 sec_301_7701_b_-4 thus during the last calendar_year of x’s employment in country a it is likely x would not become an united_states_resident before the first day x is physically present in the united_states if x is not a resident_of_the_united_states for the first part of the calendar_year x also will not be an american_employer for the first part of the calendar_year wta-n-120972-00 therefore if x qualifies as an united_states_resident and hence meets the definition of an american_employer as provided by the code and regulations x is liable for fica and futa taxes if y controls the payment of wages it is the sec_3401 employer whereas if x does not meet the definition of an american_employer x is not liable for fica and futa nor is y the sec_3401 employer we have enclosed for your information a copy of a letter we sent to y on date which discussed substantially the same question raised here if you have any questions please contact me or kyle orsini at will e mcleod
